Order unanimously modified on the law to the extent of denying the examination as to respondent Stoekwell and is otherwise affirmed. There is no basis, unless one indulges in assumptions unsupported by any allegations of fact in his moving papers, for holding that petitioner has sustained his burden of establishing facts which would indicate that he has a meritorious cause of action against respondent Stoekwell. Costs to respondent-appellant Stoekwell against petitioner-respondent and costs to petitioner-respondent as against respondent-appellant MeDowall. Settle order.
Concur—-Botein, P. J., Breitel, Rabin, Frank and Bastow, JJ.